Title: To George Washington from John Hancock, 5 February 1781
From: Hancock, John
To: Washington, George


                        
                            Sir,
                            Boston February 5th 1781
                        
                        Colonel John Ashley and Brigr General Warner a Committee Appointed by the General Court to take charge of a
                            Sum of Money in Specie granted by a Resolve of the 15th Ulto as a Gratuity to the Non Commissiond
                            Officers and Soldiers belonging to the Massachusetts Line of the Army, will wait upon your Excellency with this Letter and
                            I have it in Charge by a Resolution of the General Court (which said Committee will have the honor to lay before you) to
                            request your Aid and Assistance in devising the best Manner of distributing said Money.
                        The Committee will not be able to convey the whole of the Sum granted, which they desired I would acquaint
                            you but that the Ballance will be forwarded in a few days.
                        I have had the honor of receiving your Excellency’s late favours which I have laid before the General Court
                            and as soon as I am made acquainted with their Determinations, I shall transmit the same.
                        I have been confined with a Severe fit of the Gout to my Chamber this fortnight and feel at present very much
                            indisposed therefore beg you to excuse my adding any thing further except that, I am, With every Sentiment of Esteem Your
                            Excellency’s most Obdt hble Servt
                        
                            John Hancock
                        
                    